Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/20/2019), is being examined under the first inventor to file provisions of the AIA . Preliminary amendment dated 9/5/2019 is entered. Claims (19-24) are pending and being examined.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpless et al (US 6901808). 

a plasma processing chamber (12); 
at least one instrument (50); 
piping disposed between the plasma processing chamber and the at least one instrument (30, 55), 
Sharpless et al do not disclose the piping having a separate first conduit and a second conduit and a component in fluid communication with the first conduit and the second conduit. 
Instead they disclose an integrated structure including an instrument (capacitance manometer) and a component between the plasma chamber and the instrument which includes at least one turnaround portion (Fig 2, 57). 
	Making integral or separable was found to be obvious.  In re Lindberg 93 USPQ 23; In re Larson et al. 144 USPQ 347; In re Dulberg 129 USPQ 348; In re Stevens 101 USPQ 284.
Regarding claim 20 increasing turn around portion would have been obvious since that would allow molecules and radicals to decrease further in energy and incapable of unwanted deposition at the diaphragm of the CM. Two cases relevant to the situation are adjustability and duplication of parts.
Adjustability, where needed, is not a patentable advance. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
The mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Moreover labyrinth structure with more than one turn around were known in the art.
Regarding claim 21 using a flange coupling to connect pipe sections in vacuum systems was a well-known technique. Sharpless et al disclose flange mounting (62).

Regarding claims 23 and 24 the instrument disclosed pressure measurement using capacitance manometer with a diaphragm (50 and 70).
 
Claims 19-24 are also rejected under 35 U.S.C. 103 as being unpatentable over Sharpless et al (US 6901808) in view of Paulin et al (US 6443015) and Eric A. Hudson (US 20160343580).
This rejection elaborates some observations noted in the rejection as above.
For example Paulin et al disclose a baffle in front of a capacitance manometer which includes a labyrinth structure to reduce contamination of the diaphragm of the CM (Fig-1 and the abstract). 
Eric A. Hudson discloses a labyrinth structure to impede flow of radicals to the baffle (Fig 4A and para 117).

Claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Sharpless et al (US 6901808) in view of Hitoshi Kato (US 20170287677).
As discussed above having more than one turn around in labyrinth structure for enhanced impedance for contamination radicals and molecules would have been obvious. Hitoshi Kato discloses a labyrinth structure with more than one turn around (Fig 1, 110).
Having more than one turnaround for additional isolation from contaminants would have been obvious for one of ordinary skill in the art at the time of invention.

Claim 21 is also rejected under 35 U.S.C. 103 as being unpatentable over Sharpless et al (US 6901808) in view of Moshe Einav (US 20120212136).
As discussed above flange coupling was common for connecting pipe section as also disclosed in Moshe Einav. This would therefore been obvious at the time of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bjorkman et al (US 7443169) also disclose a shield with a single turn around on each side before a pressure sensing diaphragm for prevention of contamination (Fig 1 and explanation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716